 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 1 of 17 PageID #: 341




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 BILAL HASANIE HILL,                                     )
                                                         )
                            Plaintiff,                   )
                                                         )
 v.                                                      )
                                                         )
 ADVANCED CORRECTIONAL                                   )
 HEALTHCARE, INC.; PHELPS COUNTY                         )      Case No. 4:20-CV-00804-JMB
 SHERIFF’S DEPARTMENT; PHELPS                            )
 COUNTY JAIL; SHERIFF RICHARD L.                         )
 LISENBE, Individually and in His Official               )
 Capacity as Sheriff of Phelps County; DR.               )
 ARTHUR BENTLEY, Individually and in His                 )
 Official Capacity as a Medical Services                 )
 Provider at Phelps County; DIONNE                       )
 KELLEY; KELLY RATCLIFF, SERGEANT                        )
 GLENN; LIEUTENANT JOE TAYLOR;                           )
 DOES 1-15,                                              )
                                                         )
                            Defendants.                  )

                                  MOTION FOR SANCTIONS

        This case involves Defendants’ mistreatment of Plaintiff Bilal Hasanie Hill while at the

Phelps County Jail. Had Phelps County Jail personnel and Advanced Correctional Healthcare, Inc.

(“ACH”) medical staff not disregarded Mr. Hill’s forty-pound weight loss, visible baseball-sized

tumor, dramatic voice change, and nightly screaming and crying in pain for over 90 days, Mr.

Hill’s cancer would have be curable and his extreme pain avoided.

        This motion seeks relief for ACH’s suppression of information central to Mr. Hill’s proof

in this case—specifically, documents and information evidencing ACH’s business focus on

shielding liability and saving costs for correctional facilities versus providing adequate health-care

to patients like Bilal Hill. To that end, Mr. Hill’s counsel—from researching publically available

information—knew that ACH has longstanding policies, customs, practices and training material



4823-8364-1302
    Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 2 of 17 PageID #: 342

                                                                          Case No. 4:20-CV-00804-JMB


aimed at cost and liability avoidance that result in trivializing inmate complaints to avoid any

diagnostic testing and care outside of the jail. ACH markets and brands itself as a company that

helps jails avoid costs and legal liabilities. Indeed, ACH provides training videos and other

materials to jails that Plaintiff believes train jail staff on cost and liability avoidance that also causes

serious medical needs like Mr. Hill’s to go untreated.1

         Consistent with Plaintiff’s theory regarding ACH’s business practices, on September 18,

2020, Plaintiff served ACH with requests for production of documents which included, among

other applicable requests, a request that ACH produce “Any and all training materials, manuals,

protocols, scripts, guidelines, complaints, policies, policy manuals, and any other documents that

in any way describe, relate outline, and/or govern the medical care that was provided to inmates at

Phelps County.”2 Despite this discovery request focused on the central theory of Mr. Hill’s case

(and a continuing obligation to supplement discovery) ACH improperly withheld hundreds if not

thousands of pages of relevant ACH-authored training materials and a series of training DVDs that

are plainly covered by this request. It did so by feigning ignorance to counsel and this Court as to

what training Phelps County received from ACH and/or that Phelps County never received

trainings or seminars from ACH.

         We now know ACH’s feigned ignorance and misrepresentations were false. On

December 29, 2020, the Phelps County defendants served supplemental initial disclosures,

exposing the existence of over 900 pages of ACH-authored training materials and training DVDs

that were readily available to Jail employees. Were in not for the Phelps County supplemental

disclosures, this Court and Plaintiff would have no idea that these highly material training



1
        One such brochure and presentation is entitled “The Jail is Not a Health Spa.”
2
        First Requests for Production Directed to Defendant Advanced Correctional Healthcare, Inc. (the “First
RFPs”) No. 25 (Ex. A).


                                                      2
4823-8364-1302
 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 3 of 17 PageID #: 343

                                                                       Case No. 4:20-CV-00804-JMB


documents existed. This conduct is particularly egregious in light of ACH’s representations to

counsel and this Court when Mr. Hill sought to compel this exact same information in a November

23, 2020 submission to this Court summarizing a discovery dispute. As the Court can see, ACH

had indeed provided to Phelps County the very type of material Mr. Hill sought by title in the

discovery dispute summary to the Court – and yet continues to this day to withhold the material:

                 Plaintiff Bilal Hasanie Hill has terminal lung cancer. Mr. Hill
                 contends that had Phelps County Jail personnel and Advanced
                 Correctional Healthcare, Inc. (“ACH”) medical staff not blown off
                 his complaints for over three months to avoid costs, his cancer
                 would have be curable, and he would not have endured three months
                 of extreme pain. For both its official capacity claim against ACH,
                 and the intent element of Mr. Hill’s claim for punitive damages
                 against ACH, Mr. Hill contends that ACH has longstanding policies,
                 customs, and practices aimed at cost and liability avoidance that
                 result in trivializing inmate complaints to avoid any diagnostic
                 testing and care outside of the jail. From studying PACER,
                 speaking to other lawyers and information on ACH’s own website,
                 Mr. Hill is aware that ACH markets and brands itself as a company
                 that helps jails avoid costs and legal liabilities. This corporate focus
                 on cost avoidance routinely causes people with serious medical
                 needs to go untreated and needlessly suffer. As one example, ACH
                 provides brochures and presentations entitled “The Jail is Not a
                 Health Spa.” Similarly, ACH provides training videos and other
                 materials to jails that Plaintiff believes train jail staff on cost and
                 liability avoidance that also causes serious medical needs like Mr.
                 Hill’s to go untreated. Mr. Hill is entitled to these materials to
                 support his official capacity and punitive damages claim.

See November 23, 2020 Email Regarding Discovery Dispute (Ex. B); and Phelps County

Disclosures Including “The Jail is Not a Health Spa.” (Ex. C).

        Relatedly, in that same discovery dispute ACH steadfastly maintained that it had produced

all communications related to ACH’s second opinion regarding the adequacy of Mr. Hill’s medical

care. Based on available information, Mr. Hill’s counsel was highly skeptical about the accuracy

of that representation and expressed as much to the Court in the hearing about that issue. Not

surprisingly, Mr. Hill’s skepticism was validated when the Managing Nurse on the email string


                                                    3
4823-8364-1302
 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 4 of 17 PageID #: 344

                                                                    Case No. 4:20-CV-00804-JMB


conveying the second opinion confirmed there were more communications that had not been

produced. See Nolawski Email to Joe Taylor (Ex. D); and Nolawski Dep. Tr. pp. 39:07-50:22

(Ex. E).

        ACH had ample time and multiple opportunities to disclose these materials, including the

five times it supplemented its responses to Plaintiff’s First Requests for Production. Its wholesale

refusal to disclose these relevant documents, and representations that they did not exist, ostensibly

because of their content, supports a finding that Plaintiff’s conduct was groundless and done in

bad faith.

        ACH’s abuse of process, misrepresentations, and strategic refusal to provide hundreds of

pages of relevant documentation have wasted Plaintiff’s resources. By withholding these crucial,

responsive documents, ACH deprived Mr. Hill of the opportunity to assess this information and

make strategic decisions about how to approach five critical deponents, including four defendants,

on them, including the ACH-contracted doctor and defendant, Dr. Bentley; the ACH-trainer, Ms.

Nolawski; ACH nurse and defendant Dionne Kelley; ACH Director of Medical Services and

defendant Travis Schamber; and Jail defendant Ms. Ratcliff.

        ACH’s conduct is egregious and warrants an appropriate sanction. Withholding documents

that it knew were central to Mr. Hill’s case theory and knew it had provided to the Jail is an abuse

of process that warrants sanctions, including attorney’s fees and an adverse instruction at trial

informing the jury of ACH’s misconduct. Nothing less will send ACH the message that this type

of high-stakes, hide-the-ball conduct will not be tolerated.

                 FACTUAL BACKGROUND WARRANTING SANCTIONS

        Mr. Hill served his First Requests for Production Directed to Defendant Advanced

Correctional Healthcare, Inc. (the “First RFPs”) (Ex. A) on September 18, 2020. In these requests,



                                                 4
4823-8364-1302
    Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 5 of 17 PageID #: 345

                                                                              Case No. 4:20-CV-00804-JMB


Mr. Hill explicitly requested training materials relating to the medical care at Phelps County,

specifically:

            “Any and all documents that describe the policies, procedures, methods, and/or
             standards that govern or in any way relate to the process by which You review
             the care provided to inmates at the Phelps County Jail” (Id. at No. 23);

            “Any and all training materials, manuals, protocols, scripts, guidelines,
             complaints, policies, policy manuals, and any other documents that in any way
             describe, relate outline, and/or govern the medical care that was provided to
             inmates at Phelps County” (Id. at No. 25); and

            “Any and all training materials, manuals, protocols, scripts, guidelines,
             complaints, policies, policy manuals, and any other documents that in any way
             describe, relate, outline, and/or govern the medical care that was to be provided
             to inmates at Phelps County and were provided to Phelps County, Dr. Arthur
             Bentley, Nurse Dionne Kelley, Lieutenant Joe Taylor, or any correctional
             officers employed by Phelps County.” (Id. at No. 26).

         On October 14, 2020, ACH submitted its Answers and Objections to Plaintiff’s Requests

for Production (Ex. F). In response to Request No. 23, ACH objected and did not answer. In

response to Request No. 25, ACH objected and affirmatively represented that “This Defendant

does not have any documents responsive to this request.” In response to Request No. 26, ACH

objected, and attached an Exhibit “D” and “E” which ACH represented “are documents responsive

to this request as they relate to Dr. Bentley or Nurse Kelley.”3

         No other training materials or communications were produced, and the sole remaining

documents produced included a mere 22 pages including only (1) an employment agreement for

Nurse Dionne Kelley, (2) an insurance policy, (3) ACH’s contract with Phelps County, and (4) an

employee confidentiality agreement for Dr. Bentley. While ACH supplemented its responses to

these Requests five times, ACH failed to produce any of the at-issue training documents relating


3
         “Exhibit D” mentioned in Response No. 26 (attached hereto as Ex. G), are training certifications for Dr.
Bentley. “Exhibit E” mentioned in Response No. 26 (attached hereto as Ex. H), are training certifications for Nurse
Dionne Kelley.


                                                        5
4823-8364-1302
 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 6 of 17 PageID #: 346

                                                                       Case No. 4:20-CV-00804-JMB


to Phelps County prior to, concurrent with, or anytime reasonably soon after receiving these

Requests for Production, including in its five supplemental responses spanning from October

through December. See ACH’s First Supplemental (Ex. I) Second Supplemental (Ex. J), Third

Supplemental (Ex. K), Fourth Supplemental (Ex. L), and Fifth Supplemental (Ex. M) Responses

to Plaintiff’s Requests for Production.

        In a November 23, 2020 submission to this Court, Mr. Hill sought to compel ACH to

disclose additional, responsive training documentation – the very documentation Mr. Hill now

knows ACH withheld. As the Phelps County disclosures now confirm, ACH had indeed provided

to Phelps County, and withheld from Mr. Hill, material Mr. Hill explicitly sought in the discovery

dispute summary to the Court – down to the very title:

                 Plaintiff Bilal Hasanie Hill has terminal lung cancer. Mr. Hill
                 contends that had Phelps County Jail personnel and Advanced
                 Correctional Healthcare, Inc. (“ACH”) medical staff not blown off
                 his complaints for over three months to avoid costs, his cancer
                 would have be curable, and he would not have endured three months
                 of extreme pain. For both its official capacity claim against ACH,
                 and the intent element of Mr. Hill’s claim for punitive damages
                 against ACH, Mr. Hill contends that ACH has longstanding policies,
                 customs, and practices aimed at cost and liability avoidance that
                 result in trivializing inmate complaints to avoid any diagnostic
                 testing and care outside of the jail. From studying PACER,
                 speaking to other lawyers and information on ACH’s own website,
                 Mr. Hill is aware that ACH markets and brands itself as a company
                 that helps jails avoid costs and legal liabilities. This corporate focus
                 on cost avoidance routinely causes people with serious medical
                 needs to go untreated and needlessly suffer. As one example, ACH
                 provides brochures and presentations entitled “The Jail is Not a
                 Health Spa.” Similarly, ACH provides training videos and other
                 materials to jails that Plaintiff believes train jail staff on cost and
                 liability avoidance that also causes serious medical needs like Mr.
                 Hill’s to go untreated. Mr. Hill is entitled to these materials to
                 support his official capacity and punitive damages claim.

See November 23, 2020 Email Regarding Discovery Dispute (emphasis added) (Ex. B); and Phelps

County Disclosures Including “The Jail is Not a Health Spa.” (Ex. C).


                                                    6
4823-8364-1302
 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 7 of 17 PageID #: 347

                                                                   Case No. 4:20-CV-00804-JMB


        Notably, ACH’s non-disclosure is not an isolated incident; rather, it is just one of many

hide-the-ball maneuvers that have emerged throughout discovery. For example, in the same

November 23, 2020 discovery dispute mentioned above, ACH promised, despite Mr. Hill’s

counsel’s expressed skepticism, that it had produced all communications related to ACH’s second

opinion regarding the adequacy of Mr. Hill’s medical care. Less than a month later, the truth was

exposed when Nurse Nolawski confirmed there were more communications that ACH had not

produced. See Nolawski Email to Joe Taylor (Ex. D); and Nolawski Dep. Tr. pp. 39:07-50:22

(Ex. E).

        With ACH’s discovery responses in hand, but unaware of the extent of their deficient

nature, Plaintiff’s counsel proceeded to take the depositions of a number of key defendants and

witnesses, including:

           Phelps County Officer Kelly Ratcliff on October 7, 2020.
           ACH employee Dr. Travis Schamber on November 2, 2020.
           ACH employee Nurse Dionne Kelley on December 9, 2020.
           ACH employee Dr. Arthur Bentley on December 11, 2020
           ACH employee Jennifer Nolawski on December 15, 2020.

        On December 29, 2020, Defendants Phelps County, Sheriff Richard L. Lisenbe, Lieutenant

Joe Taylor, Kathleen Ratcliff, and Sergeant Deborah Glenn (the “Phelps County Defendants”)

served their Second Supplemental Initial Disclosures (Ex. C) under Rule 26(a)(1)(B). These

disclosures revealed, for the first time in this litigation, over 900 pages of ACH-authored training

documents and DVDs that ACH provided to Phelps County. Specifically, these Phelps County

disclosures contained, among other things:

           Copies of ACH Jail Summits from 2015, 2016, 2017, 2018, and 2019;
           ACH’s 2017 proposal for inmate medical services at the Phelps County Jail;
           Thirteen (13) ACH Advanced Training DVDs provided by ACH to Phelps
            County, including one aptly titled “A Jail is Not a Health Spa: The Legal Basis
            for Correctional Healthcare.”


                                                 7
4823-8364-1302
 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 8 of 17 PageID #: 348

                                                                   Case No. 4:20-CV-00804-JMB


        See Ex. C. These training documents further expose ACH’s longstanding policies, customs,

and practices aimed at cost and liability avoidance.

        Without Phelps County’s disclosures, Plaintiff would likely never have realized ACH’s

failure to produce these documents. By withholding – and continuing to withhold – these, and

potentially other, crucial documents, ACH not only falsely represented that these documents did

not exist, but ACH deprived Mr. Hill of the opportunity to meaningfully question five key

witnesses and defendants regarding their content, and as a result, prevented Mr. Hill from

advancing his case.

                      LEGAL AUTHORITY REGARDING SANCTIONS

    A. ACH’s did not produce its own training documents in violation of Rule 26(e), 26(g),
       and 37(c)(1).

        The Federal Rules of Civil Procedure are clear: a party must “supplement or correct its

disclosure or response in a timely manner if the party learns that in some material respect the

disclosure or response is incomplete or incorrect[.]” Rule 26(e)(1)(A); Farm Journal, Inc. v.

Johnson, No. 4:19-CV-00095-SRB, 2019 WL 8405458, at *2 (W.D. Mo. Dec. 13, 2019).

        Further, Rule 26(g) establishes “an affirmative duty to engage in pretrial discovery in a

responsible manner that is consistent with the spirit and purposes of Rules 26 through 37.” Fed. R.

Civ. P. 26(g) Advisory Comm. Note to 1983 Amendment. See also Garrett v. Albright, No. 4:06-

CV-4137NKL, 2008 WL 681766, at *8 (W.D. Mo. Mar. 6, 2008) (Rule 26(g) “imposes on each

party and their counsel a duty to responsibly engage in pretrial discovery.”). In particular, Rule

26(g)(1) requires that every disclosure and discovery response “be signed by at least one attorney

of record.” This signature “certifies that to the best of the person's knowledge, information and

belief formed after a reasonable inquiry” that a disclosure is “complete and correct as of the time




                                                 8
4823-8364-1302
 Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 9 of 17 PageID #: 349

                                                                    Case No. 4:20-CV-00804-JMB


it is made” and that a discovery response is “consistent with the rules and existing law.” Fed. R.

Civ. P. 26(g)(1)(A)–(B) (emphasis added).

        What is “reasonable” for Rule 26(g) purposes is “[u]ltimately . . . a matter for the court to

decide on the totality of the circumstances.” Fed. R. Civ. P. 26(g) Advisory Comm. Note to 1983

Amendment. The Rule 26(g) signature requirement “obliges each attorney to stop and think about

the legitimacy of a discovery request, a response thereto, or an objection,” and “certifies that the

lawyer has made a reasonable effort to assure that the client has provided all the information and

documents available to him that are responsive to the discovery demand.” Id.

        ACH’s failure to produce the above-mentioned training documents violates Rule 26(e)’s

mandate to timely supplement discovery responses, violates the certification requirement of Rule

26(g), and is a “failure to provide information” within the meaning of Rule 37(c)(1) because those

documents are responsive to Mr. Hill’s September 18, 2020 requests for production. (Ex. A). See,

e.g., Perkins v. Gen. Motors Corp., 129 F.R.D. 655, 666 (W.D. Mo. 1990), aff'd, 965 F.2d 597

(8th Cir. 1992) (finding plaintiffs violated Rule 26(g) by signing discovery responses that were not

consistent with the Federal Rules of Civil procedure because they were not complete and accurate

and ordering plaintiffs to pay defendant’s reasonable expenses incurred because of the violation).

        White v. CitiMortgage, Inc. is instructive here. In that case, defendant failed to timely

produce a number of emails until July 2018 despite being responsive to plaintiff’s requests for

production from June 2014. White v. CitiMortgage, Inc., No. 15-0289-CV-W-SRB, 2018 WL

4926306, at *3 (W.D. Mo. Oct. 10, 2018). The Court found defendant failed to comply with Rules

26(e) and (g), because defendant should have produced those emails in response to the 2014

requests or through a timely supplement. Id. The Court also found defendant’s delay in producing

the emails was a “failure to provide information” within the meaning of Rule 37(c)(1). Id. at *3.



                                                 9
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 10 of 17 PageID #: 350

                                                                    Case No. 4:20-CV-00804-JMB


Explaining that defendant’s delay in producing the emails was not harmless, the Court found the

emails were probative of plaintiff’s MMPA claim, noting plaintiff would have likely used those

emails in, for example, his motions and depositions. Id. Thus, “considering the deterrent and

compensatory purposes of discovery sanctions,” the Court ordered sanctions against defendant. Id.

        Like in White, ACH has failed to produce countless training documents, videos and emails

core to Plaintiff’s case theory despite Plaintiff’s clear and unambiguous request for them in

September 2020. See also Farm Journal, Inc. v. Johnson, No. 4:19-CV-00095-SRB, 2019 WL

8405458, at *4 (W.D. Mo. Dec. 13, 2019) (imposing sanctions for defendant’s evasive answers

and failure to provide information pursuant to interrogatories, stating, “A clear question was asked.

An evasive answer was given”).

    B. ACH’s intentional and evasive conduct warrants sanctions under Rule 26(g)(3) and
       37(c)(1).

        The Rules pertinent to discovery authorize – and in this instance, require – courts to impose

sanctions as a remedy for discovery abuse. The general purpose of discovery sanctions is “‘to

penalize those whose conduct may be deemed to warrant’ them and ‘deter those who might be

tempted to such conduct in the absence of such a deterrent.’ ” Sec. Nat. Bank of Sioux City, IA v.

Day, 800 F.3d 936, 942 (8th Cir. 2015) (quoting Nat'l Hockey League v. Metro. Hockey Club, 427

U.S. 639, 643 (1976)). Accordingly, Rule 26(g)(3) states that “if a certification violates [Rule

26(g)] without substantial justification, the court, on motion or on its own, must impose an

appropriate sanction on the signer, the party on whose behalf the signer was acting, or both.”

(emphasis added).

        Fed.R.Civ.P. 37(c)(1) “gives teeth” to Rule 26(a) requirements, giving a district court

“wide discretion to fashion a remedy or sanction as appropriate for the particular circumstances of

the case” if a party fails to comply with Rule 26. Wegener v. Johnson, 527 F.3d 687, 692 (8th Cir.


                                                 10
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 11 of 17 PageID #: 351

                                                                                Case No. 4:20-CV-00804-JMB


2008). The purpose of sanctions under Rules 26(g) and 37(c) is “to deter abuse and compensate

the opposing party for ‘all expenses, whenever incurred, that would not have been sustained had

the opponent conducted itself properly.’ ” Johnson Int'l Co. v. Jackson Nat. Life Ins. Co., 19 F.3d

431, 439 n.10 (8th Cir. 1994) (quoting In re Stauffer Seeds, 817 F.2d 47, 50 (8th Cir.

1987)); Vanderberg v. Petco Animal Supplies Stores, Inc., 906 F.3d 698, 702 (8th Cir. 2018) (“The

disclosure mandates in Rule 26 are given teeth by the threat of sanctions in Rule 37.”).4

         Here, sanctions are warranted and indeed, required, by Rule 26(g). ACH’s initial and

supplemental responses to Mr. Hill’s requests for production were materially incomplete, and

appear to have been designed to mislead. Accordingly, Rule 26(g)(3) requires a sanction be

imposed. See, e.g., Letterman v. Burgess, No. 5:12-CV-06136-NKL, 2014 WL 12606484, at *7

(W.D. Mo. Feb. 21, 2014) (holding Rule 26(g)(3) required sanctions to be imposed against

defendants who submitted materially incomplete responses to plaintiffs’ interrogatories and

awarding defendants attorney’s fees).

         Likewise, ACH’s evasive and willful nondisclosure is the very type of misconduct that

warrants sanctions under 37(c). See, e.g., Claredi Corp. v. Seebeyond Tech. Corp.,

No. 4:04CV1304 RWS, 2007 WL 735018, at *3–4 (E.D. Mo. Mar. 8, 2007) (awarding sanctions

under Rule 26(g)(3) and 37(c)). Rule 37(c) provides that “[i]f a party fails to provide information

... as required by Rule 26(a) or (e)” and the failure is not “substantially justified” or “harmless,”

the court “may order payment of the reasonable expenses, including attorney's fees, caused by the

failure” and “may inform the jury of the party's failure.” Fed. R. Civ. P. 37(c)(1)(A)–(B).




4
         Likewise, even when not specifically prescribed by rule or statute, trial courts have broad, inherent power to
fashion appropriate sanctions constituting for a wide variety of bad faith, vexatious, wanton, or oppressive conduct.
See Sylla– Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 280 (8th Cir. 1995).



                                                         11
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 12 of 17 PageID #: 352

                                                                    Case No. 4:20-CV-00804-JMB


          No justification exists whatsoever for ACH’s failure to produce their own, ACH-authored

training materials provided to the Phelps County jail in light of Plaintiff’s September 18, 2020

requests for production. Nor are ACH’s hide-the-ball maneuvers harmless. Not only did ACH

engage in conduct intended to convince Plaintiff no such documents existed, but ACH’s failure to

produce these training documents severely prejudiced Plaintiff. Specifically, ACH’s deception

foreclosed Plaintiff’s counsel from fully and fairly deposing five (5) key defendants and witnesses,

including ACH employees Dr. Bentley, Nurse Kelley, Dr. Schamber, and Ms. Nolawski, about

these highly relevant documents during their depositions in October through December of 2020.

Plaintiff’s counsel would have used these training documents in each of these witnesses’

depositions to obtain key admissions on ACH’s longstanding policies, customs, and practices

aimed at cost and liability avoidance that result in trivializing inmate complaints to avoid

diagnostic testing and care outside of the jail. In sum, ACH’s choice to withhold relevant

documents accomplished the goal of stunting Plaintiff’s ability to develop and advance his case

theory.

    C. This Court should award Plaintiff monetary sanctions and an instruction informing
       the jury of ACH’s misconduct.

          Attorneys’ fees are the first sanctioned envisioned under Rule 37(c)(1)(A), but the Rules

also grant the Court authority to provide a special instruction to the jury prior to the introduction

of evidence explaining ACH’s failure to produce these relevant training documents. Fed. R. Civ.

P. 37(c)(1)(A)–(B) (granting the court authority to “order payment of the reasonable expenses,

including attorney's fees, caused by the failure” and to “inform the jury of the party's failure.”).

These are the minimum actions necessary to address ACH’s, and/or their counsel’s, wrongful

conduct.




                                                 12
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 13 of 17 PageID #: 353

                                                                  Case No. 4:20-CV-00804-JMB


        When determining appropriate discovery sanctions, “the district court should consider,

inter alia, the reason for noncompliance, the surprise and prejudice to the opposing party, the

extent to which allowing the information or testimony would disrupt the order and efficiency of

the trial, and the importance of the information or testimony.” Wegener, 527 F.3d at 692

(citing Sellers v. Mineta, 350 F.3d 706, 711–12 (8th Cir. 2003)). Both Rule 26(g)(3) and 37(c)(1)

provide independent bases for discovery sanctions in this case. See White v. CitiMortgage, Inc.,

No. 15-0289-CV-W-SRB, 2018 WL 4926306, at *3 (W.D. Mo. Oct. 10, 2018).

        White again provides guidance here. White, 2018 WL at *4. Applying the Wegener factors,

the Court found both attorney’s fees and a jury instruction were appropriate sanctions. First, the

Court found the defendant’s purported reasons for noncompliance insufficient to defeat sanctions.

Id. Second, the Court noted the “significant” surprise and prejudice to plaintiff caused by

defendant’s failure to produce the required documentation. Id. Specifically, the Court agreed the

emails would have played an important role in several depositions and dispositive motions, and

were exactly relevant to plaintiff’s MMPA claim. Id.

        Accordingly, the White court awarded plaintiff attorney’s fees to compensate “for the

impact that [d]efendant’s conduct has had on any depositions conducted” in the case. Id. at *4

(ordering the parties to specify which depositions were affected by the delayed production, the

actual time spent on those depositions, and the actual expense incurred as a result of defendant’s

conduct).

        Likewise, the White Court approved the following special jury instruction before

introduction of the withheld material into evidence at trial:

        You are about to hear testimony about emails involving Amy Cullen, a former
        employee of Defendant involved in the events that gave rise to this case. Under
        applicable Court Rules, Defendant was required to provide Plaintiff with certain
        emails to and from Amy Cullen that are relevant to this case. You will see some of


                                                 13
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 14 of 17 PageID #: 354

                                                                                  Case No. 4:20-CV-00804-JMB


         these emails as exhibits admitted into evidence. Defendant was required to provide
         these emails in June 2014 but did not do so until July 2018.

Id. at *5. The Court held this instruction would serve the deterrent goals of Rule 26(g) and 37(c),

finding the instruction mirrored similar instructions given by other district courts as a sanction for

discovery rules violations. Id.5

         As in White, the Wegner factors dictate that monetary sanctions and a jury instruction are

appropriate here. ACH has no justification for its non-disclosure of ACH-authored training

materials that it provided to Phelps County, and indeed, its misleading representations that no such

documents exist militate against any finding that non-compliance was justified. Likewise, as is

mentioned above, the training materials are vitally important to Plaintiff’s case theory regarding

ACH’s custom and practice of engaging in cost and liability avoidance measures to deny needed

healthcare to Phelps County inmates.

         Thus. Mr. Hill requests this Court award him attorney’s fees to compensate for the time

spent on the instant motion, as well as the impact ACH’s conduct has had on the five (5)

depositions conducted so far in this case.

         Further, Mr. Hill requests a jury instruction regarding ACH’s failure to produce the subject

materials. Mr. Hill proposes the following instruction:




5
          District courts in other circuits have likewise imposed sanctions in the form of an instruction to the jury that
probative information was withheld in violation of discovery rules. See Fanelli v. BMC Software, Inc., No. 1:11-CV-
436-LMM, 2015 WL 13122473, at *4 (N.D. Ga. Apr. 29, 2015) (ordering discovery sanctions in the form of
“provid[ing] a special instruction to the jury prior to the introduction of [a witness's] testimony explaining Defendant's
failure to produce documents relevant to” a phone conversation that the witness had with the plaintiff until three years
after discovery had opened); F.T.C. v. AMG Servs., Inc., No. 2:12-CV-00536-GMN, 2014 WL 317781, at *12 (D.
Nev. Jan. 28, 2014), objections overruled sub nom. Fed. Trade Comm'n v. AMG Servs., Inc., No.
212CV00536GMNVCF, 2014 WL 12788195 (D. Nev. July 16, 2014) (finding that the plaintiff violated Rules 26(a)
and 26(e) and “grant[ing] Defendants the opportunity to ‘inform he jury of [Plaintiff's] failure’ to comply with its
initial disclosure obligations until” after the close of discovery); Lichtenstein v. Univ. of Pittsburgh Med. Ctr., No.
CIV.A. 09-1350, 2013 WL 6577401, at *12 (W.D. Pa. Dec. 16, 2013), aff'd, 598 F. App'x 109 (3d Cir 2015) (denying
motion for new trial on several grounds, including that “the court's jury instruction that defendants were required but
failed to produce the written documentation ... was appropriate and within the court's discretion”).

                                                           14
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 15 of 17 PageID #: 355

                                                                   Case No. 4:20-CV-00804-JMB


        You are about to hear testimony about materials Advanced Correctional
        Healthcare, Inc. used to train its employees and Phelps County Jail personnel.
        Under applicable Court Rules, Advanced Correctional Healthcare, Inc. was
        required to provide Plaintiff with these training materials. You will see some of
        these training materials as exhibits admitted into evidence. Advanced Correctional
        Healthcare, Inc. was required to provide these training materials to Plaintiff in
        September 2020 but was sanctioned for failing to do so.

This instruction reflects a correct application of a Rule 37(c)(1)(B) sanction because it focuses on

ACH’s discovery abuse without unfairly tipping the scales on any other matter in this case.


                                         CONCLUSION

        The wrongful actions of Plaintiffs and their counsel are a fundamental disruption to the

just, speedy and inexpensive determination of this action and have caused substantial prejudice to

Mr. Hill. The sanctions and other relief requested by Mr. Hill are the only remedy for restoring

order and fairness to the case. Accordingly, Mr. Hill requests that the Court grant his Motion for

Sanctions and afford any other relief as the Court deems just and proper.

Date: January 14, 2021

                                        Respectfully Submitted


                                         /s/ Charles C. Eblen
                                        Charles C. Eblen, #55166
                                        Brandon K. Gutshall, #61848MO
                                        SHOOK, HARDY & BACON L.L.P.
                                        2555 Grand Boulevard
                                        Kansas City, MO 64108-2613
                                        Telephone: 816-474-6550
                                        Facsimile: 816-421-5547
                                        ceblen@shb.com
                                        bgutshall@shb.com
                                        Attorneys for Plaintiff




                                                15
4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page: 16 of 17 PageID #: 356


                               CERTIFICATE OF CONFERENCE

        The undersigned counsel sent an email inviting conferral and outlining the basis for the

motion on January 14, 2021 to both counsel for ACH and received no response. The undersigned

sent a follow-up email to ACH’s counsel inviting conferral on January 14, 2021 and again received

no response.


                                                  /s/ Charles C. Eblen


                                 CERTIFICATE OF SERVICE

        I, Charles C. Eblen, an attorney, hereby certify that on January 14, 2021, I caused a true

and correct copy of the foregoing Motion for Sanctions to be served via Electronic Mail upon the

following counsel of record:


 John Terry Brooks
 Michael G. Berry
 NEWMAN COMLEY PC
 601 Monroe Street
 P.O. Box 537
 Jefferson City, MO 65102
 Telephone: 573-634-2266
 brooksj@ncrpc.com
 michaelberry@ncrpc.com

 ATTORNEY FOR DEFENDANTS PHELPS COUNTY SHERIFF’S DEPARTMENT;
 PHELPS COUNTY JAIL; SHERIFF RICHARD L. LISENBE; KELLY RATCLIFF;
 SERGEANT GLENN; AND LIEUTENANT JOE TAYLOR

 J. Thaddeus Eckenrode
 Lisa Howe
 ECKENRODE MAUPIN
 11477 Olde Cabin Rd.
 Suite 110
 St. Louis, MO 63141
 314-726-6670
 Fax: 314-726-2106
 jte@eckenrode-law.com
 lhh@eckenrode-law.com


4823-8364-1302
Case: 4:20-cv-00804-JMB Doc. #: 62 Filed: 01/15/21 Page:
                                                    Case 17
                                                         No.of4:20-CV-00804-JMB
                                                                17 PageID #: 357


 ATTORNEY FOR DEFENDANTS DR. ARTHUR BENTLEY, DIONNE KELLEY,
 AND ADVANCED CORRECTIONAL HEALTHCARE, INC.



                                        /s/ Charles C. Eblen




                                      17
4823-8364-1302
